                  Case 2:19-cv-02082-JLR Document 32 Filed 01/13/21 Page 1 of 16




 1                                                                     THE HONORABLE JAMES L. ROBART
 2

 3

 4

 5

 6
                                        UNITED STATES DISTRICT COURT
 7                                     WESTERN DISTRICT OF WASHINGTON
                                                 AT SEATTLE
 8

 9   LEONARDO, S.P.A., an Italian company,                        No. 2:19-cv-2082-JLR
10                                Plaintiff,                      STIPULATED AMENDED
                                                                  PROTECTIVE ORDER
11              v.
12   THE BOEING COMPANY, a Delaware
     corporation,
13
                                  Defendant.
14

15

16   1.         PURPOSES AND LIMITATIONS

17              Due to issues that have arisen in the course of discovery with regard to the treatment of

18   export controlled materials, the parties hereby stipulate to amend the prior Stipulated Protective

19   Order (Dkt. No. 28), as indicated in Section 5.3, infra. 1 Otherwise, the purposes and limitations of

20   this proposed protective order remain as previously articulated. Discovery in this action is likely

21   to involve production of confidential, proprietary, private, or export-controlled information for

22   which special protection may be warranted. The parties acknowledge that this agreement is

23   consistent with LCR 26(c). It does not confer blanket protection on all disclosures or responses to

24   discovery, the protection it affords from public disclosure and use extends only to the limited

25   information or items that are entitled to confidential or export-controlled treatment under the

26
     1
         A comparison between the prior and current stipulated protective orders is filed concurrently herewith.

     STIPULATED AMENDED PROTECTIVE ORDER
     (Case No. 2:19-cv-2082)
     Page 1                                                                                     1000 SECOND AVENUE, SUITE 3500
                                                                                                SEATTLE, WA 98104 • (206) 393-5400
               Case 2:19-cv-02082-JLR Document 32 Filed 01/13/21 Page 2 of 16




 1   applicable legal principles, and it does not presumptively entitle parties to file confidential or
 2   export-controlled information under seal. It is explicitly intended to also protect materials
 3   produced by a third-party pursuant to a subpoena issued in this matter.
 4   2.      “CONFIDENTIAL” AND “EXPORT-CONTROLLED” MATERIAL
 5           “Confidential Material” 2 shall refer to confidential, proprietary engineering materials
 6   (including those that disclose proprietary intellectual property); materials incorporating
 7   confidential, non-public manufacturing and financial data; materials disclosing confidential or
 8   sensitive business practices, plans, ideas, evaluations, discussions or strategies (e.g., divestitures,
 9   mergers, acquisitions, and strategies or negotiations related to same); and non-public information
10   concerning product pricing, suppliers, airline customers, and other third parties.
11           As a subset of Confidential Material, “Attorneys’ Eyes Only Material” (referred to herein
12   as “AEO Material”) shall refer to documents containing highly sensitive information that the
13   producing party believes in good faith could cause it significant harm if revealed to an employee
14   of the receiving party. AEO Material shall not include any information that has been made public,
15   provided that such public disclosure was not made unlawfully, inadvertently, or otherwise through
16   the fault of the receiving party. AEO Material also shall not include information previously
17   provided to the receiving party in such cases where the producing party did not limit access to or
18   disclosure of such information consistent with the terms of paragraph 4.2(b) of this agreement.
19           “Export-Controlled Material” shall include information that is subject to the requirements
20   of the Export Administration Regulations (“EAR”), 15 C.F.R. §§ 730.1, et seq., and/or the
21   International Traffic in Arms Regulations (“ITAR”), 22 C.F.R. §§ 120.0, et seq. Such material
22   may be contained in documents that a party furnishes in this case related to dual use commodities,
23   technology, software, or defense articles. Although the parties shall use their best efforts to
24   designate such information as “Export-Controlled Material” in accordance with this Order,
25
     2
       The parties agree to a two-tier Protective Order that allows both “Confidential” and “Attorneys’ Eyes Only”
26   designations, each having different disclosure requirements. All subsequent references to “Confidential Material”
     encompass both tiers unless the distinction between them is specifically addressed.

     STIPULATED AMENDED PROTECTIVE ORDER
     (Case No. 2:19-cv-2082)
     Page 2
                                                                                          1000 SECOND AVENUE, SUITE 3500
                                                                                          SEATTLE, WA 98104 • (206) 393-5400
               Case 2:19-cv-02082-JLR Document 32 Filed 01/13/21 Page 3 of 16




 1   information subject to EAR and ITAR shall at all times remain “Export-Controlled Material”
 2   regardless of whether such designation is made, in accordance with federal law.
 3   3.      SCOPE
 4           3.1     General Scope. The protections conferred by this agreement cover not only
 5   Confidential and Export-Controlled Material (as defined above), but also (1) any information
 6   copied or extracted from Confidential or Export-Controlled Material; (2) all copies, excerpts,
 7   summaries, or compilations of Confidential or Export-Controlled Material; and (3) any testimony,
 8   conversations, or presentations by parties or their counsel that might reveal Confidential or Export-
 9   Controlled Material. However, the protections conferred by this agreement do not cover
10   information that is in the public domain or legitimately becomes part of the public domain through
11   trial or otherwise.
12           3.2.    Foreign Data Privacy Laws. Nothing in this agreement is intended to prevent either
13   party from complying with the requirements of a foreign country’s data privacy laws, e.g., the
14   European Union’s General Data Protection Regulation (GDPR) (EU) 2016/679. If the producing
15   party identifies a particular discovery request that the producing party claims would call for
16   production of documents in violation of a foreign data privacy law, the parties agree to meet and
17   confer to address any such objection.
18   4.      ACCESS TO AND USE OF CONFIDENTIAL MATERIAL
19           4.1     Basic Principles. A receiving party may use Confidential Material that is disclosed
20   or produced by another party or by a non-party in connection with this case only for prosecuting,
21   defending, or attempting to settle this litigation. Confidential Material may be disclosed only to
22   the categories of persons and under the conditions described in this agreement. Confidential
23   Material must be stored and maintained by a receiving party at a location and in a secure manner
24   that ensures that access is limited to the persons authorized under this agreement.
25

26


     STIPULATED AMENDED PROTECTIVE ORDER
     (Case No. 2:19-cv-2082)
     Page 3
                                                                                 1000 SECOND AVENUE, SUITE 3500
                                                                                 SEATTLE, WA 98104 • (206) 393-5400
              Case 2:19-cv-02082-JLR Document 32 Filed 01/13/21 Page 4 of 16




 1          4.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered
 2   by the Court or permitted in writing by the designating party, a receiving party may disclose any
 3   Confidential Material only to:
 4                  (a)     the receiving party’s outside counsel in this action, as well as employees of
 5   counsel to whom it is reasonably necessary to disclose the information for this litigation;
 6                  (b)     the officers, directors, and employees (including in house counsel and their
 7   paralegal or other support staff) of the receiving party to whom disclosure is reasonably necessary
 8   for this litigation, unless a particular document or material produced is for Attorney’s Eyes Only
 9   and is so designated, in which case disclosure is limited to: (i) outside counsel as defined in Section
10   4.2(a), and (ii) a limited group of in-house counsel that do not participate in competitive decision-
11   making for issues relating to the other party. Each party shall limit access to AEO Materials to no
12   more than four (4) attorneys and three (3) legal assistants (or other support staff) on its in-house
13   counsel team at any given time during the pendency of this litigation, subject to the provisions of
14   this paragraph. The names of in-house attorneys and legal assistants given access to AEO Materials
15   shall be disclosed to the other party and may be revised by the receiving party from time to time
16   as necessary. Any in-house attorney or assistant being removed from access must transfer all AEO
17   Materials in his or her possession to another person authorized to maintain such access under this
18   paragraph;
19                  (c)     experts and consultants (and their employees) to whom disclosure is
20   reasonably necessary for this litigation and who have signed the “Acknowledgment and
21   Agreement to Be Bound” (Exhibit A) and, in the case of AEO Materials, no more than four (4)
22   experts and consultants who have signed the “Acknowledgment and Agreement to Be Bound”
23   (Exhibit A); provided, however, that such experts and consultants (and their employees) shall not
24   include those that work on behalf of a competitor of either party;
25                  (d)     the Court, Court personnel, and court reporters and their staff, subject to
26   Section 4.3 below;

     STIPULATED AMENDED PROTECTIVE ORDER
     (Case No. 2:19-cv-2082)
     Page 4
                                                                                   1000 SECOND AVENUE, SUITE 3500
                                                                                   SEATTLE, WA 98104 • (206) 393-5400
              Case 2:19-cv-02082-JLR Document 32 Filed 01/13/21 Page 5 of 16




 1                   (e)     copy or imaging services or e-discovery vendors (and their employees)
 2   retained by counsel to assist in the duplication and processing of confidential material, provided
 3   that counsel for the party retaining the copy or imaging service instructs the service not to disclose
 4   any Confidential Material to third parties and to return or destroy all originals and copies of any
 5   Confidential Material as soon as reasonably practicable;
 6                   (f)     during their depositions, witnesses in the action to whom disclosure is
 7   reasonably necessary and who have signed the “Acknowledgment and Agreement to Be Bound”
 8   (Exhibit A), unless otherwise agreed by the designating party or ordered by the Court. Witnesses
 9   at deposition may not be shown AEO Material of the designating party without prior approval of
10   the designating party, unless the witness falls into subsection (g) below. Pages of transcribed
11   deposition testimony or exhibits to depositions that are designated Confidential Material may not
12   be disclosed to anyone except as permitted under this agreement;
13                  (g)     the author or recipient of a document containing the information or a
14   custodian or other person who otherwise possessed or knew the information;
15                  (h)     alternative dispute resolution personnel (e.g., a mediator) who have signed
16   the “Acknowledgement and Agreement to Be Bound” (Exhibit A) or otherwise executed an
17   acceptable confidentiality agreement; and
18                  (i)     each party’s insurer(s), if necessary to secure insurance coverage for a
19   judgment entered in this action.
20           4.3     Filing Confidential Material. Before filing Confidential Material or discussing or
21   referencing such material in Court filings, the filing party shall confer with the designating party,
22   in accordance with Local Civil Rule 5(g)(3)(A), to determine whether the designating party will
23   remove the confidential designation, whether the document can be redacted, or whether a motion
24   to seal or stipulation and proposed order is warranted. During the meet and confer process, the
25   designating party must identify the basis for sealing the specific confidential information at issue,
26   and the filing party shall include this basis in its motion to seal, along with any objection to sealing

     STIPULATED AMENDED PROTECTIVE ORDER
     (Case No. 2:19-cv-2082)
     Page 5
                                                                                   1000 SECOND AVENUE, SUITE 3500
                                                                                   SEATTLE, WA 98104 • (206) 393-5400
               Case 2:19-cv-02082-JLR Document 32 Filed 01/13/21 Page 6 of 16




 1   the information at issue. If coordination prior to filing is not feasible, the filing party shall file any
 2   Confidential Material under seal, without prejudice to the filing party’s right to object to the
 3   designation of such material. Local Civil Rule 5(g) sets forth the procedures that must be followed
 4   and the standards that will be applied when a party seeks permission from the Court to file material
 5   under seal. A party who seeks to maintain the confidentiality of its information must satisfy the
 6   requirements of Local Civil Rule 5(g)(3)(B), even if it is not the party filing the motion to seal.
 7   Failure to satisfy this requirement will result in the motion to seal being denied, in accordance with
 8   the strong presumption of public access to the Court’s files.
 9   5.      ACCESS TO AND USE OF EXPORT-CONTROLLED MATERIAL
10           5.1     Basic Principles. The parties have a responsibility to ensure that Export-Controlled
11   Material in their possession, custody or control is used in accordance with U.S. law, including
12   EAR, 15 C.F.R. §§ 730.0, et seq. and/or ITAR, 22 C.F.R. §§120.1, et seq. To prevent unauthorized
13   use of Export-Controlled Material, the parties agree to follow the procedure outlined in this Order.
14           5.2     Disclosure of Export-Controlled Material. Counsel or another individual authorized
15   to received Export-Controlled Material pursuant to the Protective Order will not disclose, export,
16   or transfer, in any manner, Export-Controlled Material to any foreign person except as permitted
17   by U.S. law, and will not transport any such document outside of U.S. territory, without prior
18   written approval of the Bureau of Industry and Security, the United States Department of State, or
19   other appropriate U.S. government department or agency except as permitted by U.S. law. Use or
20   access outside of the U.S. or by Non-U.S. persons within the U.S. may require a license from the
21   U.S. Department of State in accordance with ITAR or from the U.S. Department of Commerce in
22   accordance with the EAR. The party producing the documents accepts no liability on behalf of the
23   recipient for the procurement of or expense of such license, or in the event the recipient discloses
24   controlled information or violates the EAR or ITAR. Diversion of any technical data subject to the
25   ITAR or EAR to any (i) person, (ii) entity, (iii) country or (iv) any entity located or incorporated
26   in a country, that is on any denied party list or list of sanctioned countries, pursuant to either the

     STIPULATED AMENDED PROTECTIVE ORDER
     (Case No. 2:19-cv-2082)
     Page 6
                                                                                     1000 SECOND AVENUE, SUITE 3500
                                                                                     SEATTLE, WA 98104 • (206) 393-5400
              Case 2:19-cv-02082-JLR Document 32 Filed 01/13/21 Page 7 of 16




 1   EAR, ITAR or any regulations and orders administered by the Treasury Department’s Office of
 2   Foreign Assets Control Regulations (31 CFR Chapter V) is prohibited.
 3          5.3     Access to Export-Controlled Material. The parties have a responsibility to ensure
 4   that access to Export-Controlled Material in their possession, custody or control is restricted to
 5   authorized persons in accordance with U.S. law, including EAR, 15 C.F.R. §§ 730.0, et seq. and/or
 6   ITAR, 22 C.F.R. §§120.1, et seq., including but not limited to disclosure to outside counsel,
 7   experts, consultants, and any staff supporting the same. To prevent unauthorized access of Export-
 8   Controlled Material, the parties agree to follow the procedure outlined in this paragraph.
 9                  (a)     All physical documents containing Export-Controlled Material shall be
10   placed in a secure file or room with access limited to those persons identified in Paragraph 4.2 of
11   the Protective Order who are persons authorized under U.S. law to view such materials.
12                  (b)     If documents containing Export-Controlled Material are scanned and stored
13   in a computer or loaded to a document review platform or software, access to such electronic files
14   shall be restricted and limited to those persons identified in Paragraph 4.2 of the Protective Order
15   who are persons authorized under U.S. law to view such materials.
16          5.4     Filing Export-Controlled Information. Before filing Export-Controlled Material or
17   discussing or referencing such material in Court filings, the filing party shall confer with the
18   designating party, in accordance with Local Civil Rule 5(g)(3)(A), to determine whether the
19   designating party will remove the Export-Controlled designation, whether the document can be
20   redacted, or whether a motion to seal or stipulation and proposed order is warranted. During the
21   meet and confer process, the designating party must identify the basis for sealing the specific
22   Export-Controlled Material at issue, and the filing party shall include this basis in its motion to
23   seal, along with any objection to sealing the information at issue. If coordination prior to filing is
24   not feasible, the filing party is obligated to file any Export-Controlled Material under seal. Local
25   Civil Rule 5(g) sets forth the procedures that must be followed and the standards that will be
26   applied when a party seeks permission from the Court to file material under seal. A party who

     STIPULATED AMENDED PROTECTIVE ORDER
     (Case No. 2:19-cv-2082)
     Page 7
                                                                                  1000 SECOND AVENUE, SUITE 3500
                                                                                  SEATTLE, WA 98104 • (206) 393-5400
              Case 2:19-cv-02082-JLR Document 32 Filed 01/13/21 Page 8 of 16




 1   seeks to maintain the confidentiality of its information must satisfy the requirements of Local Civil
 2   Rule 5(g)(3)(B), even if it is not the party filing the motion to seal. Failure to satisfy this
 3   requirement will result in the motion to seal being denied, in accordance with the strong
 4   presumption of public access to the Court’s files.
 5   6.     DESIGNATING PROTECTED MATERIAL
 6          6.1     Exercise of Restraint and Care in Designating Material for Protection. Each party
 7   or non-party that designates information or items for protection under this agreement must take
 8   care to limit any such designation to specific material that qualifies under the appropriate
 9   standards. The designating party must designate for protection only those parts of material,
10   documents, items, or oral or written communications that qualify, so that other portions of the
11   material, documents, items, or communications for which protection is not warranted are not swept
12   unjustifiably within the ambit of this agreement.
13          Mass, indiscriminate, or routinized designations are prohibited. Designations that are
14   shown to be clearly unjustified or that have been made for an improper purpose (e.g., to
15   unnecessarily encumber or delay the case development process or to impose unnecessary expenses
16   and burdens on other parties) expose the designating party to sanctions.
17          If it comes to a designating party’s attention that information or items that it designated for
18   protection do not qualify for protection, the designating party must promptly notify all other parties
19   that it is withdrawing the mistaken designation.
20          If material has not been previously designated by the producing party or non-party as
21   Confidential or Export-Controlled Material, then, where appropriate, the receiving party may make
22   such designations. The making of such designations in the litigation does not relate back to the
23   parties’ pre-litigation designation or disclosure of material, if any.
24          6.2     Manner and Timing of Designations. Except as otherwise provided in this
25   agreement (see, e.g., section 6.2(b) below), or as otherwise stipulated or ordered, disclosure or
26


     STIPULATED AMENDED PROTECTIVE ORDER
     (Case No. 2:19-cv-2082)
     Page 8
                                                                                  1000 SECOND AVENUE, SUITE 3500
                                                                                  SEATTLE, WA 98104 • (206) 393-5400
              Case 2:19-cv-02082-JLR Document 32 Filed 01/13/21 Page 9 of 16




 1   discovery material that qualifies for protection under this agreement must be clearly so designated
 2   before or when the material is disclosed or produced.
 3                  (a)     Information in documentary form: (e.g., paper or electronic documents and
 4   deposition exhibits, but excluding transcripts of depositions or other pretrial or trial proceedings),
 5   the designating party must affix the respective designation (i.e., “CONFIDENTIAL,”
 6   “CONFIDENTIAL - ATTORNEYS’ EYES ONLY” or “EXPORT-CONTROLLED”) to each
 7   page that contains Confidential or Export-Controlled Material.
 8                  (b)     Testimony given in deposition or in other pretrial proceedings: the parties
 9   and any participating non-parties must identify on the record, during the deposition or other pretrial
10   proceeding, all protected testimony, without prejudice to their right to so designate other testimony
11   after reviewing the transcript. Any party or non-party may, within twenty-one (21) days after
12   receiving the transcript of the deposition or other pretrial proceeding, designate or re-designate
13   portions of the transcript, or exhibits thereto, as Confidential Material or Export-Controlled
14   Material, and the non-designating party may share information about the deposition consistent
15   with the access restrictions in Sections 4 and 5. No person except those permitted access to
16   Confidential or Export-Controlled Information by this Order can attend depositions when
17   Confidential or Export-Controlled Information is disclosed. If a party or non-party desires to
18   protect Confidential or Export-Controlled information at trial, the issue should be addressed during
19   the pre-trial conference.
20                  (c)     Other tangible items: the producing party must affix in a prominent place
21   on the exterior of the container or containers in which the information or item is stored the
22   appropriate designation (i.e., “CONFIDENTIAL,” “CONFIDENTIAL - ATTORNEYS’ EYES
23   ONLY,” or “EXPORT-CONTROLLED”). If only a portion or portions of the information or item
24   warrant protection, the producing party, to the extent practicable, shall identify the protected
25   portion(s).
26


     STIPULATED AMENDED PROTECTIVE ORDER
     (Case No. 2:19-cv-2082)
     Page 9
                                                                                  1000 SECOND AVENUE, SUITE 3500
                                                                                  SEATTLE, WA 98104 • (206) 393-5400
             Case 2:19-cv-02082-JLR Document 32 Filed 01/13/21 Page 10 of 16




 1          6.3     Inadvertent Failures to Designate. If timely corrected upon notice, an inadvertent
 2   failure to designate qualified information or items does not, standing alone, waive the designating
 3   party’s right to secure protection under this agreement for such material. Upon timely correction
 4   of a designation, the receiving party must make reasonable efforts to ensure that the material is
 5   treated in accordance with the provisions of this agreement from that point forward.
 6   7.     CHALLENGING             CONFIDENTIALITY               AND        EXPORT-CONTROLLED
 7   DESIGNATIONS
 8          7.1     Timing of Challenges. Any party or non-party may challenge a Confidential or
 9   Export-Controlled designation at any time. Unless a prompt challenge to a designating party’s
10   Confidential or Export-Controlled designation is necessary to avoid foreseeable, substantial
11   unfairness, unnecessary economic burdens, or a significant disruption or delay of the litigation, a
12   party does not waive its right to challenge a Confidential or Export-Controlled designation by
13   electing not to mount a challenge promptly after the original designation is disclosed. The parties
14   agree to promptly address any request for re-designations.
15          7.2     Meet and Confer. The parties must make every attempt to resolve any dispute
16   regarding Confidential or Export-Controlled designations without Court involvement. Any motion
17   regarding Confidential or Export-Controlled designations or for a protective order must include a
18   certification, in the motion or in a declaration or affidavit, that the movant has engaged in a good
19   faith meet and confer conference with other affected parties in an effort to resolve the dispute
20   without Court action. The certification must list the date, manner, and participants to the
21   conference. A good faith effort to confer requires a face-to-face meeting or a telephone conference.
22          7.3     Judicial Intervention. If the parties cannot resolve a challenge without Court
23   intervention, the designating party may file and serve a motion to retain confidentiality or export-
24   control protections under Local Civil Rule 7 (and in compliance with Local Civil Rule 5(g), if
25   applicable). The burden of persuasion in any such motion shall be on the designating party.
26   Frivolous challenges, and those made for an improper purpose (e.g., to harass or impose

     STIPULATED AMENDED PROTECTIVE ORDER
     (Case No. 2:19-cv-2082)
     Page 10
                                                                                1000 SECOND AVENUE, SUITE 3500
                                                                                SEATTLE, WA 98104 • (206) 393-5400
               Case 2:19-cv-02082-JLR Document 32 Filed 01/13/21 Page 11 of 16




 1   unnecessary expenses and burdens on other parties) may expose the challenging party to sanctions.
 2   All parties shall continue to maintain the material in question as Confidential or Export-Controlled
 3   until the Court rules on the challenge.
 4   8.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER
 5   LITIGATION
 6          If a party is served with a subpoena or a court order issued in other litigation that compels
 7   disclosure of any information or items designated in this action as Confidential Material or Export-
 8   Controlled Material, that party must:
 9                  (a)     promptly notify the designating party in writing and include a copy of the
10   subpoena or court order to allow the designating party time to intervene to protect its materials if
11   needed;
12                  (b)     promptly notify in writing the party who caused the subpoena or order to
13   issue in the other litigation that some or all of the material covered by the subpoena or order is
14   subject to this agreement. Such notification shall include a copy of this agreement; and
15                  (c)     cooperate with respect to all reasonable procedures sought to be pursued by
16   the designating party whose Confidential or Export-Controlled Material may be affected.
17   9.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
18          If a receiving party learns that, by inadvertence or otherwise, it has disclosed Confidential
19   or Export-Controlled Material to any person or in any circumstance not authorized under this
20   agreement, the receiving party must immediately (a) notify in writing the designating party of the
21   unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies of the protected
22   material, (c) inform the person or persons to whom unauthorized disclosures were made of all the
23   terms of this agreement, and (d) request that such person or persons execute the “Acknowledgment
24   and Agreement to Be Bound” that is attached hereto as Exhibit A.
25

26


     STIPULATED AMENDED PROTECTIVE ORDER
     (Case No. 2:19-cv-2082)
     Page 11
                                                                                   1000 SECOND AVENUE, SUITE 3500
                                                                                   SEATTLE, WA 98104 • (206) 393-5400
                 Case 2:19-cv-02082-JLR Document 32 Filed 01/13/21 Page 12 of 16




 1   10.        INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED
 2   MATERIAL
 3              When a producing party gives notice to receiving parties that certain inadvertently
 4   produced material is subject to a claim of privilege or other protection, the obligations of the
 5   receiving parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B), with the
 6   exception that the parties agree the receiving party will immediately destroy or return (not
 7   sequester) all copies of the inadvertently produced material upon notice from the producing party.
 8   This provision is not intended to modify whatever procedure may be established in an e-discovery
 9   order or agreement that provides for production without prior privilege review. The parties agree
10   to the entry of a non-waiver order under Fed. R. Evid. 502(d) as set forth herein.
11   11.        NON TERMINATION AND RETURN OF DOCUMENTS
12              Within a reasonable time 3 after the termination of this action, including all appeals and
13   resolution of any motions arising out of this proceeding relating to third parties still pending after
14   resolution of the action, each receiving party must return or certify the destruction of all
15   Confidential and Export-Controlled Material to the producing party, including all copies, extracts
16   and summaries thereof. Upon request of the party who produced or supplied the Confidential or
17   Export-Controlled Material, all counsel of record who received such materials shall certify
18   compliance herewith and shall deliver the same to counsel for the party who produced or supplied
19   the Confidential or Export-Controlled Material.
20              Notwithstanding this provision, counsel are entitled to retain, and shall not be obligated to
21   return or destroy, all documents filed with the Court or submitted to a mediator, trial, deposition,
22   and hearing transcripts, correspondence (including email correspondence and attachments),
23   deposition and trial exhibits, expert reports, attorney work product, such as drafts of pleadings,
24   internal memos, email communications internally or with clients regarding the case, and consultant
25   and expert work product, even if such materials contain Confidential Material or Export-
26
     3
         The parties may mutually agree to a deadline for compliance with Section 11 of this protective order.

     STIPULATED AMENDED PROTECTIVE ORDER
     (Case No. 2:19-cv-2082)
     Page 12
                                                                                                1000 SECOND AVENUE, SUITE 3500
                                                                                                SEATTLE, WA 98104 • (206) 393-5400
             Case 2:19-cv-02082-JLR Document 32 Filed 01/13/21 Page 13 of 16




 1   Controlled Material. Counsel will store such protected materials in the same manner as it handles
 2   its own confidential materials in the ordinary course of business and will take all reasonable
 3   measures to prevent inadvertent dissemination of such materials. The confidentiality obligations
 4   imposed by this agreement shall remain in effect until a designating party agrees otherwise in
 5   writing or a court orders otherwise.
 6          IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 7

 8   DATED: January 12, 2021                              s/ Jessica M. Andrade, WSBA No. 39297
                                                                      Attorneys for Plaintiff
 9

10   DATED: January 12, 2021                              s/Steve Y. Koh, WSBA No. 23284
                                                                     Attorneys for Defendant
11

12          PURSUANT TO STIPULATION, IT IS SO ORDERED
13          IT IS FURTHER ORDERED that pursuant to Fed. R. Evid. 502(d), the production of any
14   documents in this proceeding shall not, for the purposes of this proceeding or any other federal or
15   state proceeding, constitute a waiver by the producing party of any privilege applicable to those
16   documents, including the attorney-client privilege, attorney work-product protection, or any other
17   privilege or protection recognized by law.
18

19   DATED this 13th day of January, 2021.
20

21

22                                                        A
                                                          The Honorable James L. Robart
23
                                                          United States District Court Judge
24

25

26


     STIPULATED AMENDED PROTECTIVE ORDER
     (Case No. 2:19-cv-2082)
     Page 13
                                                                                1000 SECOND AVENUE, SUITE 3500
                                                                                SEATTLE, WA 98104 • (206) 393-5400
             Case 2:19-cv-02082-JLR Document 32 Filed 01/13/21 Page 14 of 16




 1                                              EXHIBIT A
 2                   ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3          I, ____________________________________ [print or type full name], declare under
 4   penalty of perjury that I have read in its entirety and understand the Stipulated Protective Order
 5   that was issued by the United States District Court for the Western District of Washington on [date]
 6   in the case of Leonardo, S.p.A. v. The Boeing Company (W.D. Wa. Case No. 19-cv-2082). I agree
 7   to comply with and to be bound by all the terms of this Stipulated Protective Order and I understand
 8   and acknowledge that failure to so comply could expose me to sanctions and punishment in the
 9   nature of contempt. I solemnly promise that I will not disclose in any manner any information or
10   item that is subject to this Stipulated Protective Order to any person or entity except in strict
11   compliance with the provisions of this Order. As part of this obligation, I solemnly promise that I
12   will not knowingly disclose, export, or transfer, in any manner, any Export-Controlled Material to
13   any non-U.S. Person, and will not transport or cause to be transported any Export-Controlled
14   Material outside the territory of the United States, without prior written approval of the Bureau of
15   Industry and Security, United States Department of State, or other appropriate U.S. government
16   department or agency. I understand that U.S. laws and regulations contain provisions for civil fines
17   and administrative penalties for violation of any provision of the Export Administration
18   Regulations or International Traffic in Arms Regulations and for criminal fines and/or
19   imprisonment for the willful violation of these laws.
20

21

22

23

24

25

26


     STIPULATED AMENDED PROTECTIVE ORDER
     (Case No. 2:19-cv-2082)
     Page 14
                                                                                1000 SECOND AVENUE, SUITE 3500
                                                                                SEATTLE, WA 98104 • (206) 393-5400
              Case 2:19-cv-02082-JLR Document 32 Filed 01/13/21 Page 15 of 16




 1           I further agree to submit to the jurisdiction of the United States District Court for the
 2   Western District of Washington for the purpose of enforcing the terms of this Stipulated Protective
 3   Order, even if such enforcement proceedings occur after termination of this action.
 4

 5

 6   Date:
 7   City and State where sworn and signed:
 8   Printed name:
 9   Signature:
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     STIPULATED AMENDED PROTECTIVE ORDER
     (Case No. 2:19-cv-2082)
     Page 15
                                                                                1000 SECOND AVENUE, SUITE 3500
                                                                                SEATTLE, WA 98104 • (206) 393-5400
            Case 2:19-cv-02082-JLR Document 32 Filed 01/13/21 Page 16 of 16




 1   DATED: January 12, 2021
 2
     s/ Jessica M. Andrade                     s/ Steve Y. Koh
 3
     Jessica M. Andrade, WSBA No. 39297        Steve Y. Koh, WSBA No. 23284
 4   Jessica.andrade@polsinelli.com            SKoh@perkinscoie.com
     Polsinelli P.C.                           Brendan J. Peters, WSBA No. 34490
 5   1000 Second Avenue, Suite 3500            BPeters@perkinscoie.com
     Seattle, WA 98104                         Michael E. Scoville, WSBA No. 44913
 6   Telephone: 206.393.5400                   MScoville@perkinscoie.com
 7                                             Mica D. Klein, WSBA No. 46596
     Alan A. D’Ambrosio, pro hac vice          MicaKlein@perkinscoie.com
 8   adambrosio@dunnington.com                 Perkins Coie LLP
     William F. Dahill, pro hac vice           1201 Third Avenue, Suite 4900
 9   wdahill@dunnington.com                    Seattle, WA 98101-3099
     Joseph Johnson                            Telephone: 206.359.8000
10   jjohnson@dunnington.com                   Facsimile: 206.359.9000
11   Kamanta C. Kettle
     kkettle@dunnington.com                    Attorneys for Defendant The Boeing Company
12   Dunnington, Bartholow & Miller LLP
     230 Park Avenue, 21st Floor
13   New York, NY 10169
     Telephone: 212.682.8811
14

15   Attorneys for Plaintiff Leonardo S.p.A.

16

17

18

19

20

21

22

23

24

25

26


     STIPULATED AMENDED PROTECTIVE ORDER
     (Case No. 2:19-cv-2082)
     Page 16
                                                                     1000 SECOND AVENUE, SUITE 3500
                                                                     SEATTLE, WA 98104 • (206) 393-5400
